On August 17, 1994, the defendant was sentenced to Montana State Prison for one hundred (100) years on Count I: Aggravated Kidnapping, a Felony; Forty (40) years on Count II: Sexual Intercourse Without Consent, a Felony, to run concurrently with the sentence received in Count I. On Count V: Sexual Intercourse Without Consent, a Felony, the defendant is sentenced to the term of forty (40) years to run consecutively with the sentence received in Count II and to run concurrently with the sentence received in Count I. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, from July 29,1992 through March 17, *141993; and for time served in the Montana State Prison from March 18, 1993 through August 17, 1994, for a total of 749 days. It is further ordered that the defendant will be designated as a persistent felony offender for sentencing. It is further ordered that the defendant will be designated as a dangerous felony offender for sentencing. It is the recommendation of this court that the defendant not be eligible for parole until said defendant has completed Phase II of the Sex Offender Treatment Program. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute 46-18-236, M.C.A. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County.
DATED this 19th day of April, 1995.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by John Kennedy, County Attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Danny Kelly for representing himself in this matter and also John Kennedy, County Attorney from Billings for representing the State.